DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–16 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0321587 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 May 2020 and 10 June 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The view numbers of FIGS. 1 and 2 are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
SEPARATOR INCLUDING POROUS COATING LAYER AND PVDF-HFP-CONTAINING POROUS ADHESIVE LAYER ON SURFACES OF SEPARATOR BASE, AND ELECTROCHEMICAL DEVICE COMPRISING THE SAME.

The disclosure is objected to because of the following informalities:
The abbreviation for megapascal is Mpa in paragraph [0132].  The abbreviation for megapascal is MPa. The abbreviation for megapascal should be MPa in paragraph [0132].
The abbreviation for megapascal is Mpa in paragraph [0135].  The abbreviation for megapascal is MPa. The abbreviation for megapascal should be MPa in paragraph [0135].
Appropriate correction is required.

The use of the term Super P (e.g., [0130]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim(s) 3 and 15 is/are objected to because of the following informalities:
Claim 3 recites the limitation "wherein the porous adhesive layer comprises pores wherein a difference between a maximum pore diameter and average pore diameter ranges from 0.2 µm to 0.6 µm." The limitations should be separator by a comma. Claim 3 should recite "wherein the porous adhesive layer comprises pores, wherein a difference between a maximum pore diameter and average pore diameter ranges from 0.2 µm to 0.6 µm."
Claim 15 recites the limitation "the the separator" in line 5 Claim 15 should recite "the separator" in line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a porous adhesive layer on at least one surface of the separator base" in line 7. Claim 1 has previously recited the limitations "a separator base comprising a porous polymer substrate having a plurality of pores, and a porous coating layer on at least one surface of the porous polymer substrate" in lines 2–3. It is unclear if "at least one surface" recited in line 7 is further limiting "at least one surface" recited in line 3.
Claims 2–7 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–7 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the solvent and the non-solvent onto at least one surface of the separator base." Claim 1, which claim 8 is directly dependent, recites the limitation "a porous adhesive layer on at least one surface of the separator base." It is unclear if "at least one surface of the separator base" recited in claim 8 is further limiting "at least one surface of the separator base" recited in claim 1.
Claim 9 recites the limitation "to connect the inorganic particles with one another and fix them." It is unclear what the term "them" is referring to.
Claim 9 recites the limitation "a solvent and a non-solvent onto at least one surface of the separator base" in lines 11–12. Claim 9 has previously recited the limitation "a separator base comprising a porous polymer substrate having a plurality of pores, and a porous coating layer on at least one surface of the porous polymer substrate" in lines 2–4. It is unclear if "at least one surface" recited in lines 11–12 is further limiting "at least one surface" recited in line 3.
Claims 10–14 are directly dependent from claim 9 and include all the limitations of claim 9. Therefore, claims 10–14 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the separator as defined in claim 1" and includes all the limitations of claim 1. Therefore, claim 15 is also indefinite for failing to particularly point out 
Claim 16 is directly dependent from claim 15 and include all the limitations of claim 15. Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0287294 A1, hereinafter Lee) as evidenced by Bonnet et al. (WO 2006/045630 A2, hereinafter Bonnet).
Regarding claim 1, Lee discloses a separator comprising:
a separator base comprising a porous polymer substrate having a plurality of pores (see porous substrate, [0069]), and
wherein the separator base further comprises a porous coating layer on at least one surface of the porous polymer substrate (see porous coating layer, [0069]),
wherein the porous coating layer comprises a plurality of inorganic particles and a binder polymer positioned on a whole or a part of a surface of the inorganic 
a porous adhesive layer on at least one surface of the separator base (see functional coating layer, [0071]),
wherein the porous adhesive layer comprises polyvinylidene fluoride-co-hexafluoropropylene comprising vinylidene fluoride-derived repeating units and hexafluoropropylene-derived repeating units (see Kynar 2751, [0070]),
wherein a ratio of the number of the hexafluoropropylene (HFP)-derived repeating units based on a total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 4.5% to 9% (see Kynar 2751, [0070]).
Bonnet discloses Kynar 2751 has an HFP content of 16 wt% (P28/C17–18), which corresponds to an HFP substitution ratio of 7.5%. Therefore, Lee discloses a ratio of the number of the hexafluoropropylene (HFP)-derived repeating units based on a total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 4.5% to 9%.
Regarding claim 2, Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the ratio of the number of the hexafluoropropylene (HFP)-derived repeating units based on the total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 5% to 8% (see Kynar 2751, [0070]).

Regarding claim 4, Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the porous polymer substrate is a polyolefin-based porous polymer substrate (see 312HT, [0069]).
Regarding claim 6, Lee discloses all claim limitations set forth above and further discloses a separator:
wherein the binder polymer is at least one selected from the group consisting of polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethyl methacrylate, polybutyl acrylate, polybutyl methacrylate, polyacrylonitrile, polyvinyl pyrrolidone, polyvinyl acetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalchol, cyanoethyl cellulose, cyanoethyl sucrose, pullulan and carboxymethyl cellulose (see polyacrylonitrile, [0070]).
Regarding claim 7
wherein the inorganic particles are at least one selected from the group consisting of inorganic particles having a dielectric constant of 5 or more, and inorganic particles having lithium ion transportability (see Al2O3, [0069]).
Regarding claim 15, Lee discloses an electrochemical device comprising a cathode, an anode and a separator interposed between the cathode and the anode (see lithium secondary battery, [0020]), wherein the separator comprises:
a separator base comprising a porous polymer substrate having a plurality of pores (see porous substrate, [0069]), and
wherein the separator base further comprises a porous coating layer on at least one surface of the porous polymer substrate (see porous coating layer, [0069]),
wherein the porous coating layer comprises a plurality of inorganic particles and a binder polymer positioned on a whole or a part of a surface of the inorganic particles to connect and fix the inorganic particles with one another (see porous coating layer, [0069]); and
a porous adhesive layer on at least one surface of the separator base (see functional coating layer, [0071]),
wherein the porous adhesive layer comprises polyvinylidene fluoride-co-hexafluoropropylene comprising vinylidene fluoride-derived repeating units and hexafluoropropylene-derived repeating units (see Kynar 2751, [0070]),
wherein a ratio of the number of the hexafluoropropylene (HFP)-derived repeating units based on a total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 4.5% to 9% (see Kynar 2751, [0070]).

Regarding claim 16, Lee discloses all claim limitations set forth above and further discloses a separator:
which is a lithium secondary battery ([0020], [0053]).

Claim(s) 1, 3, and 8–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (WO 2017/082258 A1; see English language equivalent, US 2020/0266407 A1; hereinafter Honda).
Regarding claim 1, Honda discloses a separator comprising:
a separator base comprising a porous polymer substrate having a plurality of pores (see microporous film, [0087]), and
wherein the separator base further comprises a porous coating layer on at least one surface of the porous polymer substrate (see porous layer, [0087]),
wherein the porous coating layer comprises a plurality of inorganic particles and a binder polymer positioned on a whole or a part of a surface of the inorganic particles to connect and fix the inorganic particles with one another (see porous layer, [0087]); and
a porous adhesive layer on at least one surface of the separator base (see adhesive porous layer, [0072]),
wherein the porous adhesive layer comprises polyvinylidene fluoride-co-hexafluoropropylene comprising vinylidene fluoride-derived repeating units and hexafluoropropylene-derived repeating units (TABLE 1, [0278]),
wherein a ratio of the number of the hexafluoropropylene (HFP)-derived repeating units based on a total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 4.5% to 9% (TABLE 1, [0278]).
Regarding claim 3, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the porous adhesive layer has a porosity of 30% to 70% (see porosity, [0137]).
Regarding claim 8, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the porous adhesive layer has a porous structure formed by phase separation caused by a difference between an evaporation rate of a solvent and a non-solvent when applying a coating composition comprising polyvinylidene fluoride-co-hexafluoropropylene (see wet coating, [0155]), the solvent and the non-solvent onto at least one surface of the separator base, followed by drying the porous adhesive layer (see mixed solvent, [0159]).
Regarding claim 9, Honda discloses a method for manufacturing a separator, comprising:
preparing a separator base comprising a porous polymer substrate having a plurality of pores (see microporous film, [0087]), and a porous coating layer on at least one surface of the porous polymer substrate (see porous layer, [0087]) and 
applying a coating composition comprising polyvinylidene fluoride-co-hexafluoropropylene (see wet coating, [0155]) comprising vinylidene fluoride-derived repeating units and hexafluoropropylene-derived repeating units, a solvent and a non-solvent onto at least one surface of the separator base (see mixed solvent, [0159]); and
drying the coating composition to form a porous adhesive layer having a porous structure formed by phase separation caused by a difference between an evaporation rate of the solvent and the non-solvent (see mixed solvent, [0159]),
wherein a ratio of the number of the hexafluoropropylene-derived repeating units based on a total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 4.5% to 9% (TABLE 1, [0278]).
Regarding claim 10, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the ratio of the number of the hexafluoropropylene (HFP)-derived repeating units based on the total number of the vinylidene fluoride-derived repeating units and the hexafluoropropylene-derived repeating units is 5% to 8% (TABLE 1, [0278]).
Regarding claim 11
wherein the solvent is at least one compound selected from the group consisting of acetone, tetrahydrofuran, methylene chloride, chloroform, dimethyl formamide, N-methyl-2-pyrrolidone, methyl ethyl ketone and cyclohexane (see good solvent, [0159]), and
wherein the non-solvent is at least one compound selected from the group consisting of methanol, ethanol, isopropanol, propanol and water (see poor solvent, [0159]).
Regarding claim 12, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the coating composition comprises the non-solvent at a weight ratio of 1% to 50% based on a total weight of the solvent and the non-solvent (see mass ratio, [0233]).
Regarding claim 13, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the coating composition comprises polyvinylidene fluoride-co-hexafluoropropylene in an amount of 2 parts to 10 parts by weight based on 100 parts by weight of a total weight of the solvent and the non-solvent (see concentration, [0162]).
Regarding claim 14, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the solvent and the non-solvent in the coating composition have a difference in boiling point of 10° C. or more (see mixed solvent, [0159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (WO 2017/082258 A1; see English language equivalent, US 2020/0266407 A1) as applied to claim(s) 1 above, and further in view of Hu et al. (CN 108172741 A; see English language equivalent, US 2020/0321583 A1, hereinafter Hu).
claim 3, Honda discloses all claim limitations set forth above and further discloses a separator:
wherein the porous adhesive layer comprises pores (see adhesive porous layer, [0072]).
Honda does not explicitly disclose:
wherein a difference between a maximum pore diameter and average pore diameter ranges from 0.2 μm to 0.6 μm.
Hu discloses a separator comprising a porous adhesive layer having a difference between a maximum pore diameter and average pore diameter ranges from 0.2 μm to 0.6 μm to improve the strength retention and heat stability (TABLE 4, [0151]). Honda and Hu are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous adhesive layer of Hu with the maximum pore diameter and average pore diameter in order to improve the strength retention and heat stability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725